Citation Nr: 9902791	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-13 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an increased rating for a right eye disorder 
currently evaluated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to January 
1977.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a rating decision by the Boise, Idaho 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

In August 1995, the RO denied service connection for 
posterior subcapsular cataract of the left eye.  The RO 
notified the veteran of that determination by letter dated 
August 14, 1995; the veteran did not timely appeal that 
decision.  38 C.F.R. §§ 20.200, 20.302 (1998).  In his July 
1998 Notice of disagreement and August 1998 Substantive 
Appeal, the veteran submitted a claim to reopen service 
connection for a left eye disability.  The matter is referred 
back to the RO for appropriate action.  


FINDINGS OF FACT

1. The veteran is diagnosed with aphakia of the right eye.

2. Current uncorrected visual acuity is 20/20 in both eyes.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 30 percent for aphakia of the right eye are not met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.84a, Diagnostic Codes 6029, 6079 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

There was no evidence of aphakia or cataracts at the 
veteran's January 1971 enlistment examination.  At that time 
his distant visual acuity was 20/20 bilaterally.  At a March 
1971 examination prior to entering the submarine and nuclear 
power program a capsular opacity was detected in the 
veteran's right eye.  Uncorrected visual acuity was 20/20 
bilaterally at the time of the exam.  Identical results were 
found in May 1972.  At the veteran's January 1977 discharge 
examination the right eye capsular opacity was not noted and 
visual acuity was 20/20 bilaterally.  

In a May 1991 report, it was indicated that in February 1987 
the veteran was treated by private optometrist Dr. J.S. for a 
general visual examination.  At the time the veteran 
complained of blurred vision in the right eye for the 
preceding 12  18 months.  Dr. J.S. found best corrected 
visual acuity of 20/25 in the right eye consistent with a 
slight cataract.  The left eye was normal.  The veteran did 
not return for follow-up care.  

The veteran filed an Application for Compensation or Pension 
in March 1991.  A May 1991 VA consultation report noted the 
presence of a posterior subcapsular density in the right eye 
and early left eye.  Right eye visual acuity was 20/100 
without correction.  Left eye visual acuity was 20/25 without 
correction.  In June 1991 visual acuity was 20/100 in the 
right eye and 20/20 in the left eye.  He was granted service 
connection for a right eye cataract and assigned a 10 percent 
disability rating in an August 1991 rating decision.

In a September 1992 VA medical report, it was indicated that 
successful cataract extraction surgery and placement of 
intraocular lens was performed on the veteran in September 
1991.  His convalescence was uneventful and right eye visual 
acuity was 20/40 with pinhole correction 3 weeks post-surgery 
and 20/30 six weeks post-surgery.

VA medical records indicate that the veteran underwent laser 
treatment to the posterior capsule in the right eye in 
February 1992.  In March 1992 corrected vision was 20/20 
bilaterally.  Thereafter, he underwent periodic treatment for 
ocular pathology.  Throughout most of 1993 and all of 1994 
visual acuity was 20/20 in the right eye and 20/30 in the 
left.

A July 1995 VA examination noted a complaint of slightly 
distorted vision in the right eye.  Visual acuity without 
correction was 20/60 in the right eye and 20/50 in the left, 
with correction it was 20/20 in the right and 20/30 in the 
left.  The examiner noted the presence of a posterior 
subcapsular cataract in the left eye.  The right retina 
showed some slight distortion in the area of the macula and 
the left eye was clear.  The impression was surgical aphakia, 
right eye, with posterior chamber intraocular lens in place 
and residual macular irregularity from cystoid macular edema 
and posterior subcapsular cataract, left eye.  In light of 
this most recent examination , the RO increased the veteran's 
disability evaluation to 30 percent for right eye aphakia 
under 38 C.F.R. § 4.84a, Diagnostic Code 6029.  

In April 1996 the veteran's visual acuity was 20/20 with 
correction and 20/50 without.  In September 1996 he reported 
five to six episodes of feeling pressure in his right eye 
lasting 5 to 10 minutes not associated with any definite time 
or activity.  Examination found visual acuity 20/20 with 
correction and 20/50 without.

In March 1997 visual acuity was 20/20 with correction, 20/50 
without.  In November 1997 the veteran reported seeing a 
black-blue spot in his right eye sometimes and that 
horizontal lines did not appear straight.  Distance visual 
acuity was 20/20 with correction and 20/50 without.  The 
right eye assessment was myopia, pseudophakia and visual 
field defects.  A single field analysis found the right eye 
within normal limits.  The assessment was visual defects 
secondary to cystoid macular edema and cataracts.

In March 1998 a VA exam found right eye near and far visual 
acuity 20/20 corrected and uncorrected.  The examiner noted 
pseudophakia in the right eye and described it as 
healthy.  The findings of a cataract evaluation a month 
later were similar.


Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VAs Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Service connection is in effect for the veteran's right eye 
with a current rating of 30 percent disabling under 38 C.F.R. 
§§ 4.80, 4.84a, Diagnostic Code, 6029 (1998).  A 30 percent 
rating is the minimum rating to be applied for the unilateral 
or bilateral condition and is not to be combined with any 
other rating for impaired vision.  When only one eye is 
aphakic, the eye having poorer corrected visual acuity will 
be rated on the basis of its acuity without correction.  When 
both eyes are aphakic, both will be rated on corrected 
vision.  The corrected vision of one or both aphakic eyes 
will be taken one step worse than the ascertained value, but 
not better than 20/70 (6/21).  30 percent is the maximum 
schedular evaluation for defective visual acuity in one eye, 
absent enucleation of the affected eye.  38 C.F.R. §§ 4.80, 
4.84a, Diagnostic Code, 6029.


Analysis

Initially, the Board notes that the veterans increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
is required in order to satisfy the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).

The Board notes that service connection is only in effect for 
the right eye; thus, the nonservice-connected left eye will 
not be considered in this evaluation for purposes of 
entitlement to special consideration as a paired organ.  A 
nonservice-connected eye impairment will only be considered 
in evaluation of a service-connected eye disability for this 
purpose when the veteran suffers from bilateral blindness.  
38 U.S.C.A. § 1160; 38 C.F.R. § 3.383(a)(1) (1998).

Unilateral aphakia warrants a 30 percent evaluation, which is 
a minimum evaluation and is not to be combined with any other 
rating for impaired vision.  On the most recent evaluation, 
corrected visual acuity was nearly normal for both eyes and a 
higher rating based on defective visual acuity is not 
warranted.  Since only one of the veteran's eyes is service-
connected, aphakic, and has not been enucleated, the current 
30 percent rating is the maximum schedular for aphakia.  38 
C.F.R. § 4.84a, Diagnostic Code 6029 (1998).

In reaching this conclusion, the Board has also considered 
all pertinent sections of 38 C.F.R. § Parts 3 and 4 
as required by the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991) and finds that none of the regulatory 
provisions therein would entitle this veteran to an 
evaluation higher than 30 percent.  

An extraschedular evaluation with regard to the veteran's 
service-connected aphakia has also been considered.  In 
exceptional cases where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may be 
approved provided the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1998).  In this case, the veteran has not submitted evidence 
tending to show that his aphakia is unusual, requires 
frequent periods of hospitalization or causes unusual 
interference with work other than that contemplated within 
the schedular standards. 



ORDER

Increased rating for aphakia of the right eye is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
